Judgment and order affirmed, with costs. All concur, except Hubbs, P. J., and Sears, J., who dissent on the ground that while the record discloses a pure question of fact, we cannot believe the story told by the plaintiff. It is so unreasonable that it shocks one’s notion of usual and ordinary conduct of a dentist. We think the judgment should be reversed and a new trial granted on the ground that the verdict is against the weight of the evidence and that the ends of justice require a new trial. Present — Hubbs, P. J.,. Clark, Sears, Crouch and Taylor, JJ.